DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/20 has been entered.
 	As set forth in the 9/4/20 communication, the notice of improper RCE issued on June 30, 2020 has been vacated.

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 5/25/20 are acknowledged. All of the rejections as set forth in the previous office action have been overcome by the claim amendments.
	Previously, Group 1 and the species of SEQ ID NO:46 (i.e. DGQEEKAGVVSTGLIGGGATEGRVRVNSAYQDK) were elected. 
	Claims 1-3, 6, 8-11, 15, 17-29, 31, 33, 35-36, 38, 40-59 and 64-386 have been cancelled.
	Claims 60-63 are to a non-elected group.
s 60-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/6/17.
	Applicants elected SEQ ID NO:46 which includes SEQ ID NO:36 – GGG – SEQ ID NO:13 (P1-x-P2). The elected species has been deleted from claims 4 and 13. Thus the search was extended to another species of claims 4 and 13 specifically SEQ ID NO:20. Since the sequences recited in claims 4 and 13 are such that the linker (x) is GGG (compare page 48 of the specification) claim 12 is to a non-elected species.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/17.
Claims 4-5, 7, 13-14, 16, 30, 32, 34, 37, 39 and 387 are being examined.

Priority
A priority section appeared in the previous office action. This section has been updated to correspond to the instant claims. All of the art cited in the current 103 rejections qualifies as 102(a)(1) art. This section is included to show that none of the references fall within the grace period exception under 102(b) (see MPEP 2153).
This application is a 371 of PCT/US14/35757 04/28/2014 which claims benefit of 61/854,554 04/26/2013 and claims benefit of 61/966,018 02/14/2014.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/854,554, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to claiming the benefit of a provisional application, MPEP 211.05 states:
“the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, "the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application”; and
“If a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application (as in New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application”.
In the instant case, the invention as recited in claims 4, 13 and dependent claims include SEQ ID NOs: 10, 16, 18 and 20 (see sequences in Table on page 48 of the specification).

As such, for purposes of searching for prior art a priority date of 2/14/14 is used for instant claims 4-5, 7, 13-14, 16, 30, 32, 34, 37, 39 and 387.

Claim Objections
Claim 34 is objected to because of the following informalities:  
Claim 34 recites ‘maytansinoid 1 nomifensine’. A comma appears to be missing and the claim should recite ‘maytansinoid 1, nomifensine’
Claim 34 recites ‘SEB superantigen’ (line 3) and ‘staphylococcal enterotoxin B superantigen’ (last line). There is no need to recite the same agent twice within the same claim.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) recites that the sequence identifier is “SEQ ID NO:” and that each sequence should include a corresponding sequence identifier.
In the instant case, sequence identifiers other than that set forth in 37 CRF 1.821(d) are used (for example ‘SEQ ID No.’ or ‘SEQ ID NO.’ instead of ‘SEQ ID NO:’) at numerous 
Further, at numerous locations a sequence identifier is missing (see section 00307 line 4, section 00308 line 2, page 42 line 6 and page 51 line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The rejections below are new rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites ‘doctaxel’ (third to last line). The meaning of this term is unclear. It is unclear if ‘doctaxel’ is the same as ‘docetaxel’. If the terms are different, the structure of doctaxel is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 7, 14 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instant claims 5 and 14 refer to certain P2 peptides. However, the P2 peptides are already required by the sequences recited in the independent claims. Claims 5 and 14 do not alter the scope of the independent claims.
Instant claims 7 and 16 refer to a certain P1 peptides. However, the P1 peptide is already required by the sequences recited in the independent claims. Claims 7 and 16 do not alter the scope of the independent claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The rejections below are new rejections. Applicant’s arguments have been considered but are moot because the arguments are related to the Berlo reference which is not cited in the rejection below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 7, 13-14, 16 and 387 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (WO 2010/120897 10-2010; ‘Rosenthal’; first cited 11/27/17) in view of Verheijden et al. (US 2002/0177554; ‘Verheijden’).
Rosenthal teach peptide constructs to induce production of dendritic cells and use of the cells for immune modulating responses (abstract). Rosenthal teach peptides of formula P1-x-P2 where P2 is an antigenic peptide and x is a peptide linking group (claim 1). Rosenthal teach targeting and activating dendritic cells for treating rheumatoid arthritis (page 7 section 00036 and claim 93) where a conjugate of formula P1-x-P2 is used to treat  rheumatoid arthritis where P1 is SEQ ID NO:1 and P2 is a peptide from human type II collagen (example 4 on page 46). 
Rosenthal does not teach a specific P2 as recited in the instant claims.
Verheijden teach peptides for use in peptide-induced tolerance therapy for arthritis (abstract and claim 10). Verheijden teach peptides that resemble proteoglycan aggrecan (section 0021). Verheijden teach the specific peptide AGWLADQTVRYPI (SEQ ID NO: 3 also called HAG1) (claim 3 and Table 1 on page 4). Verheijden teach the peptide binds and elicits a response in arthritis patients (page 5 specifically sections 0068-0071). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rosenthal since Rosenthal teach peptides of formula P1-x-P2 where P2 is an antigenic peptide and x is a peptide linking group (claim 1). Thus one would have been motivated to use known P1, x and P2 groups. Rosenthal teach targeting and activating dendritic cells for treating rheumatoid arthritis (page 7 section 00036 and claim 93) where a conjugate of formula P1-x-P2 is used to treat  rheumatoid arthritis where P1 is SEQ ID NO:1 and P2 is a peptide from human type II collagen (example 4 on page 46). Rosenthal teach that SEQ ID NO:1 is DLLKNGERIEKVE (section 000124 on page 19). In numerous embodiments Rosenthal teach that x is a triglycine linker (section 000124 page 19 and claims 21-22).
Further, Verheijden teach peptides for use in peptide-induced tolerance therapy for arthritis (abstract and claim 10). Verheijden teach peptides that resemble proteoglycan aggrecan (section 0021). Verheijden teach the specific peptide AGWLADQTVRYPI (SEQ ID NO: 3 also called HAG1) (claim 3 and Table 1 on page 4). Verheijden teach the peptide binds and elicits a 
Further, Rosenthal teach targeting and activating dendritic cells for treating rheumatoid arthritis (page 7 section 00036 and claim 93) where a conjugate of formula P1-x-P2 is used to treat  rheumatoid arthritis where P1 is SEQ ID NO:1 and P2 is a peptide from human type II collagen (example 4 on page 46). Verheijden teach peptides for use in peptide-induced tolerance therapy for arthritis (abstract and claim 10). Verheijden teach peptides that resemble proteoglycan aggrecan (section 0021). Verheijden teach the specific peptide AGWLADQTVRYPI (SEQ ID NO: 3 also called HAG1) (claim 3 and Table 1 on page 4). Thus, the claims would have been obvious because the substitution of one known element (proteoglycan aggrecan peptide) for another (type II collagen peptide) would have yielded predictable results to one or ordinary skill in the art.
In relation to the peptide recited in claims 4, 13 and 387, Rosenthal teach peptides of formula P1-x-P2 where P2 is an antigenic peptide and x is a peptide linking group (claim 1). Rosenthal teach targeting and activating dendritic cells for treating rheumatoid arthritis (page 7 section 00036 and claim 93) where a conjugate of formula P1-x-P2 is used to treat  rheumatoid arthritis where P1 is SEQ ID NO:1 and P2 is a peptide from human type II collagen (example 4 on page 46). Rosenthal teach that SEQ ID NO:1 is DLLKNGERIEKVE (section 000124 on page 
In relation to claims 5 and 14, Verheijden teach the specific peptide AGWLADQTVRYPI (SEQ ID NO: 3 also called HAG1) (claim 3 and Table 1 on page 4) which is instant SEQ ID NO: 19.
In relation to claims 7 and 16, Rosenthal teach that SEQ ID NO:1 is DLLKNGERIEKVE (section 000124 on page 19) which is instant SEQ ID NO:32.
In relation to claim 13 with respect to the dendritic cells, Rosenthal teach constructs to induce production of dendritic cells and use of the cells for immune modulating responses (abstract). Rosenthal teach targeting and activating dendritic cells for treating rheumatoid arthritis (page 7 section 00036 and claim 93) where a conjugate of formula P1-x-P2 is used to treat  rheumatoid arthritis (example 4 on page 46). In sections 000238-000242 on page 34 Rosenthal teach that specific constructs directly activate immature dendritic cells (iDCs) to mature dendritic cells thus one would have been motivated to use an amount effective for such purpose.

Claims 30, 32, 34, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (WO 2010/120897 10-2010; ‘Rosenthal’; first cited 11/27/17) in view of Verheijden et al. (US 2002/0177554; ‘Verheijden’) as applied to claims 4-5, 7, 13-14, 16 and 387 above, and further in view of Zimmerman et al. (WO 2012/162564 11-2012; ‘Zimmerman’; first cited 11/27/17).
The teachings of Rosenthal and Verheijden as applied to claims 4-5, 7, 13-14, 16 and 387 are discussed above.
Neither Rosenthal or Verheijden teach the specifics of claims 30, 32, 34, 37 or 39.
Zimmerman teach constructs comprising P1-x-P2 (claim 1) and teach specific conjugates (pages 37-38) for inducing an immune response (abstract). In sections 00217 and 00218 on pages 79-80 Zimmerman teach that specific conjugates including SEQ ID NOs: 1, 2 and 11 directly develop immature dendritic cells (iDCs) to mature dendritic cells. Further, Zimmerman suggest that the dendritic cells be labeled with particular radioisotopes (page 71 section 00198), that an antibody with specific affinity be conjugated (page 72 lines 1-5), and that a cytokine be conjugated via a lysosomatropic agent (page 73 section 00202). Zimmerman teach that the cells can be tracked to allow for location within a subject’s body (page 71 section 00198).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rosenthal and Verheijden because Rosenthal teach peptides of formula P1-x-P2 where P2 is an antigenic peptide and x is a peptide linking group (claim 1). Zimmerman teach constructs comprising P1-x-P2 (claim 1) and teach additional advantageous features of various conjugates. Thus one would have been motivated to use the known features taught by Zimmerman (page 71 section 00198, page 72 lines 1-5 and page 73 section 00202). 
	In relation to claim 30, Zimmerman suggest that the dendritic cells be labeled with particular radioisotopes (page 71 section 00198).
	In relation to claim 32, Zimmerman suggest an antibody with specific affinity be conjugated (page 72 lines 1-5).
	In relation to claim 34, Zimmerman suggest that a cytokine be conjugated (page 73 section 00202).
	In relation to claim 37, Zimmerman suggest an antibody with specific affinity be conjugated (page 72 lines 1-5) and suggest that a cytokine be conjugated (page 73 section 00202).
	In relation to claim 39, Zimmerman suggest that a cytokine be conjugated via a lysosomatropic agent (page 73 section 00202).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658